Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                December 06, 2019

The Court of Appeals hereby passes the following order:

A20A0828. ISAAC BORDERS v. T. J. CONLEY et al.

      In May 2019, prison inmate Isaac Borders filed a mandamus petition,
requesting monetary damages, declaratory judgment, and injunctive relief against the
defendants, the prison warden and the Department of Corrections, based on his
placement “in segregation.” The defendants filed a motion to dismiss, which the trial
court granted. Borders then filed this direct appeal. We, however, lack jurisdiction.
      While judgments and orders granting or refusing to grant mandamus relief are
generally directly appealable, see OCGA § 5-6-34 (a) (7), under the Prison Litigation
Reform Act, any appeal in a civil case that was initiated by a prisoner must come by
discretionary application. See OCGA § 42-12-8; Jones v. Townsend, 267 Ga. 489,
490 (480 SE2d 24) (1997). Because Borders is incarcerated, he is required to file an
application for discretionary appeal in order to appeal a mandamus ruling. See Brock
v. Hardman, 303 Ga. 729, 731 (2) (814 SE2d 736) (2018).
      For these reasons, we lack jurisdiction over this direct appeal, which is hereby
DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        12/06/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.